Title: To Alexander Hamilton from Elias B. Dayton, 25 October 1799
From: Dayton, Elias
To: Hamilton, Alexander


          
            Sir,
            Elizabeth Town  25th. Octr. 1799
          
          I have been honored with your letter of the 23d Instant and shall, agreeably to your instructions, procure a pair of Oxen for each of the three Regiments to be stationed at Green Brook.
          I am sir, with much respect Your humbl. servt.
          
            E. B. Dayton
          
          Major General Hamilton.
        